Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed January 3, 2022, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1-5 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations that “when the pressure adjustment valve body is closed, the pressure adjustment valve body is separated from the restriction member” (claim 1 last 2 lines). 
Note that the 102 rejection using Ishimaru et al has been changed due to the above limitation; since the restriction member of the previous office action abuts against a nut, which is also a restriction member (similar to how valve body 76 of Combley et al (9151301) abuts against the restriction member (i.e. nut which is pointed to by the line of 58) in fig 5 and is separated from the restriction member in fig 6), which meets the above limitation. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2 line 4 “the coil” has no antecedent basis and is confusing, since it is the same as the “compression coil spring” of claim 1 line 10 and claim 2 line 4.
In claim 2 line 6-7 “the coil of the compression coil spring” is confusing, since the coil is the same as the compression coil spring.
	Claim Rejections - 35 USC § 102
Claims 1, 4 and 5 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Ishimaru et al (6601474). Ishimaru et al discloses a work machine comprising a valve housing (including 52, e.g. fig 6) with a supply oil passage (104) receiving operating oil from a hydraulic pump (50, e.g. fig 2), and a pressure adjustment valve (103) adjusts a pressure of the supply oil passage, a compression coil spring (unnumbered, e.g. fig 6) applying an urging force to a pressure adjustment valve body (Y) of the pressure adjustment valve, that keeps the pressure adjustment valve body at a closed position (with respect to passage 105) when the pressure of the supply oil passage is smaller than a set value and that allows the pressure adjustment valve body to open when the pressure of the supply oil passage is not smaller than the set value; and a restriction member (the nut closing the bore in which 103 slides in, as the open end of 103, containing 106, abuts its enclosed end) abuts against the pressure adjustment valve body to restrict movement of the pressure adjustment valve body, when the pressure adjustment valve body opens; wherein the pressure adjustment valve body is separated from the restriction member, when the pressure adjustment valve body is closed.
Ishimaru et al discloses the valve housing includes a pump port (connected to 51b) through which the operating oil is supplied from the hydraulic pump to the supply oil passage, a discharge port (105) through which the operating oil downstream of the pressure adjustment valve in the supply oil passage is discharged, and control port through which the operating oil from a branch oil passage (106) exits, the branch oil passage branched out of the supply oil passage upstream of the pressure adjustment valve, with a solenoid valve (124) electromagnetically opening and closing the branch oil passage (claim 4); the operating oil exiting through the control port is supplied to a friction clutch (including 33) of a working vehicle (e.g. column 2 line 51-52), and the pressure set by the pressure adjustment valve is a value sufficient to keep the friction clutch engaged (claim 5).


Claims 1 and 2 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Orth (4034563). Orth discloses a work machine comprising a valve housing (34, fig 2) with a supply oil passage (96, via 36 and 24) receiving operating oil from a hydraulic pump (10), and a pressure adjustment valve (42) adjusts a pressure of the supply oil passage, a compression coil spring (120) applying an urging force to a pressure adjustment valve body (116) of the pressure adjustment valve, that keeps the pressure adjustment valve body at a closed position (with respect to passage 102) when the pressure of the supply oil passage is smaller than a set value (caused by the spring) and that allows the pressure adjustment valve body to open when the pressure of the supply oil passage is not smaller than the set value (higher than a pressure caused by the spring and pressure in line 54); and a restriction member (128) abuts against the pressure adjustment valve body to restrict movement of the pressure adjustment valve body (column 4 line 32-35), when the pressure adjustment valve body opens; wherein the pressure adjustment valve body is separated from the restriction member, when the pressure adjustment valve body is closed (fig 2).
Orth discloses the restriction member is in a shape of a shaft located inside the compression coil spring, and having an axis concentric with an operation axis of the pressure adjustment valve body and a center of the compression coil spring (fig 2, claim 2).

	Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ishii et al (70474839) in view of Orth (4034563). Ishii et al discloses a work machine comprising a valve housing (including 600, e.g. fig 13) with a supply oil passage (602) receiving operating oil from a hydraulic pump (e.g. 420, e.g. fig 18), and a pressure adjustment valve (605) adjusts a pressure of the supply oil passage, a compression spring (unnumbered, e.g. fig 13) applying an urging force to a pressure adjustment valve body (inherent, e.g. fig 13) of the pressure adjustment valve, that keeps the pressure adjustment valve body at a closed position when the pressure of the supply oil passage is smaller than a set value and that allows the pressure adjustment valve body .
Orth teaches, for a valve unit with a pressure adjustment valve (42) adjusts a pressure of a supply oil passage (96, via 36 and 24) receiving operating oil from a hydraulic pump (10), a compression coil spring (120) applying an urging force to a pressure adjustment valve body (116) of the pressure adjustment valve, that keeps the pressure adjustment valve body at a closed position (with respect to passage 102) when the pressure of the supply oil passage is smaller than a set value (caused by the spring) and that allows the pressure adjustment valve body to open when the pressure of the supply oil passage is not smaller than the set value (higher than a pressure caused by the spring and pressure in line 54); 
that a restriction member (128) abuts against the pressure adjustment valve body to restrict movement of the pressure adjustment valve body (column 4 line 32-35), when the pressure adjustment valve body opens and is separated from the pressure adjustment valve body, when the pressure adjustment valve body is closed (fig 2); and the restriction member is in a shape of a shaft located inside the compression coil spring, and has an axis concentric with an operation axis of the pressure adjustment valve body and a center of the compression coil spring (fig 2)
Since Ishii et al doesn’t disclose detail of the pressure adjustment valve and Orth does show details of a pressure adjustment valve; it would have been obvious at the time the invention was made to one having ordinary skill in the art to include a restriction member which abuts against the pressure adjustment valve body of Ishii et al when the pressure adjustment valve body opens, to restrict movement of the pressure adjustment valve body and is separated from the pressure adjustment valve body, when the pressure 
Note that the port 118 would be connected to a reservoir (60 of Ishii et al).

Ishii et al discloses the supply oil passage receives, upstream of the pressure adjustment valve, the operating oil having passed through a power steering unit (500), and the operating oil downstream of the pressure adjustment valve in the supply oil passage is supplied to a continuously variable transmission device (23, including 21, 22) as charge oil (by supplying the oil to 23e, 23f; (claim 3); the valve housing includes a pump port (between 600a and 601, e.g. fig 13) through which the operating oil is supplied from the hydraulic pump to the supply oil passage, a discharge port (between 504 and 600b, e.g. fig 13) through which the operating oil downstream of the pressure adjustment valve in the supply oil passage is discharged, and a control port (between 604 and 615, e.g. fig 13) through which the operating oil from a branch oil passage (602) exits, the branch oil passage branched out of the supply oil passage upstream of the pressure adjustment valve, with a solenoid valve (604) electromagnetically opening and closing the branch oil passage (claim 4); the operating oil exiting through the control port is supplied to a friction clutch (70), and the pressure set by the pressure adjustment valve is a value sufficient to keep the friction clutch engaged (claim 5).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745